United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      May 17, 2005

                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                 _____________________                                   Clerk
                                      No. 04-50920
                                 _____________________

UNITED STATES OF AMERICA

                          Plaintiff - Appellee
                           v.
GUSTAVO BENITEZ ARANDA also known as, Leonel Villa Luna
                          Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


               IT    IS    ORDERED      that    Appellee’s        unopposed        motion        to

vacate sentence is granted.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand      the     case    to   the    Western       District      of    Texas,      El    Paso

Division for resentencing is granted.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
    IT IS FURTHER ORDERED that Appellee’s unopposed motion to

withdraw Appellee’s brief is granted.




                                 2